     Case 3:08-cv-00780-CWR-LRA Document 361 Filed 03/25/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

STATE OF MISSISSIPPI ex rel. Jim Hood,                                                 PLAINTIFF
Attorney General

V.                                                         CAUSE NO. 3:08-CV-780-CWR-LRA

ENTERGY MISSISSIPPI, INC., et al.                                                   DEFENDANTS

                                              ORDER

       Before the Court is the defendants’ motion to strike portions of the plaintiff’s rebuttal

expert reports. The motion fails to persuade. The reports in question were filed in accordance

with the Case Management Order, which explicitly provided for rebuttal expert reports, and are

within the scope of a proper rebuttal. Prejudice is also lacking, as the parties in this case have had

the benefit of thorough expert opinions and plenty of time with which to prepare equally-

thorough responses.

       The motion is denied.

       SO ORDERED, this the 25th day of March, 2019.

                                               s/ Carlton W. Reeves
                                               UNITED STATES DISTRICT JUDGE
